
	
		III
		112th CONGRESS
		1st Session
		S. RES. 172
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mrs. Feinstein (for
			 herself, Mrs. Hutchison,
			 Mr. Begich, Mrs. Boxer, Mr. Brown of
			 Ohio, Mr. Crapo,
			 Mr. Johnson of South Dakota,
			 Mr. Kirk, Ms.
			 Landrieu, Mr. Moran,
			 Mr. Tester, Mr.
			 Casey, Mr. Lautenberg,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Brown of
			 Massachusetts, Mr. Sessions,
			 Ms. Klobuchar, and
			 Mr. Cardin) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			May 26, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the importance of cancer
		  research and the contributions made by scientists and clinicians across the
		  United States who are dedicated to finding a cure for cancer, and designating
		  May 2011, as National Cancer Research Month.
	
	
		Whereas in 2011, cancer remains one of the most pressing
			 public health concerns in the United States, with 1,500,000 Americans expected
			 to be diagnosed with cancer and more than 500,000 expected to die from the
			 disease;
		Whereas the term cancer refers to more than
			 200 diseases that collectively represent the leading cause of death for
			 Americans under age 85, and the second leading cause of death for Americans
			 overall;
		Whereas the national investment in cancer research has
			 yielded substantial returns in research advances and lives saved, with a
			 scholarly estimate that every 1 percent decline in cancer mortality saves the
			 United States economy $500,000,000,000;
		Whereas advancements in the understanding of the causes,
			 mechanisms, diagnosis, treatment, and prevention of cancer have led to cures
			 for many types of cancers and have converted other types of cancers into
			 manageable chronic conditions;
		Whereas the 5-year survival rate for all cancers has
			 improved during the 30 years prior to the date of approval of this resolution
			 to more than 65 percent, and as of 2011, there are more than 12,000,000 cancer
			 survivors living in the United States;
		Whereas partnerships with research scientists and the
			 general public, survivors and patient advocates, philanthropic organizations,
			 industry, and Federal, State, and local governments have led to advanced
			 breakthroughs, early detection tools that have increased survival rates, and a
			 better quality of life for cancer survivors; and
		Whereas advances in cancer research have had significant
			 implications for the treatment of other costly diseases such as diabetes, heart
			 disease, Alzheimer's disease, HIV/AIDS, and macular degeneration: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of cancer research and the invaluable contributions of the
			 researchers in the United States and worldwide and who are dedicated to
			 reversing the cancer epidemic;
			(2)designates May
			 2011 as National Cancer Research Month; and
			(3)supports efforts
			 to make cancer research a national and international priority so that one day
			 the more than 200 diseases known as cancer are eliminated.
			
